DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               DONNA J. WIRS,
                                 Appellant,

                                     v.

                          JEFFREY D. WIRS,
                              Appellee.

                                No. 4D20-259

                          [December 17, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Dale Cohen, Judge; L.T. Case No. FMCE05-3343.

   Steven R. Brenners, Coral Springs, for appellant.

   Meaghan K. Marro of Marro Law, P.A., Plantation, for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., MAY and ARTAU, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.